KUNKLE, J.
We think the trial court was without jurisdiction to render the judgment' and that the motion objecting to the court’s jurisdiction over the person of the defendant was merely a special appearance. It did not enter the appearance of the defendant below to the merits of the case.
From such judgment of the Court of Common Pleas, error is prosecuted to this court. From a consideration of the briefs of counsel and the record, we are of opinion that the judgment of the Court of Common Pleas was correct and that the same should be affirmed and cause remanded.
ALLREAD, PJ, and HORNBECK, J, concur.